PCIJ_B_10_ExchangeGreekTurkishPopulations_LNC_NA_1925-02-21_ANX_01_NA_NA_EN.txt. ADVISORY OPINION No. IO 27

ANNEX.

 

This collection was transmitied to the Secretary-General of the League of
Nations under cover of a letter from the President of the Mixed Commission,
dated December 6th, 1924. It is composed of the documents enumeraled below :

1. — Letter from the President of the Mixed Commission to the Secretary-
General of the League of Nations, dated December 6th, 1924, forward-
ing the dossier relating to the question.

2. — Minutes of the 67th Meeting of the Mixed Commission for the Exchange
of Greek and Turkish Populations, held at Constantinople on Septem-
ber Ath, 1924. (With 3 Annexes.)

Sub- Annex 1: Greek Memorandnm.
M » 2: Turkish Memorandum.

» 38: Opinions of the neutral members of the Mixed Com-
mission as to the meaning of Article 2 of the Convention concerning
the Exchange of Greek and Turkish Populations, signed at Lausanne
on January 80th, 1923.

Minutes of the 69th Meeting of the Mixed Commission, held at Cons-
tantinople on September 8th, 1924.

4, — Idem, 70th Meeting, September 15th, 1924.
5. — Idem, T7th Meeting, November 15th, 1924.

6. — Greek Memorandum in regard to the question of the éfablis.
Sub-Annez 1: Report by M. Montagna, President of the Sub-
Commission for the Exchange of Greek and Turkish Populations
(extracts), annexed to the Minutes of the Meeting on January 10th,
1923 (Conference of Lausanne}.
Sub-Annexz 2: Extract from the Records of the Conference of
Lausanne, Series 1, Volume II, 157 (Third Sub-Committee).
Sub-Annez 3: Note on the Turkish Census Law.

» 4: Communication by the Sub-Committee for the
Exchange of Greek and Turkish Populations (Stamboul, October
10th, 1924).

Sub-Annex 5: Letter from the 6th Sub-Committee to the Pre-
sident of the. Mixed Commission (Stamboul, October 30th, 1924).
Sub-Annez 6: Letter from the Greek Delegation to the President
of the Mixed Commission (Constantinople, October 6th, 1924).
Sub-Annex 7: Idem, October i8th, 1924.

6 bis. — Memorandum by the Turkish Delegation submitted to the Perma-
nent Court of International Justice (December 7th, 1924).

Sub-Annez 1: Decision No. XVII of the Mixed Commission
(April 4th, 1924).

Sub-Annex 2: Turkish Law of August 14th, 1914, in regard to
registration. ( Translation.)

Sub-Annez 3: Turkish Law of August 14th, 1914, in regard to
the census. ( Translation.)

Sub-Anner 4: Turkish Memorandum,

|

+1

— I. Minutes of the Meeting of the Legal Section of the Mixed
Commission, September 16th, 1924.
II. idem, September 17th, 1924.

I. 2% 2 39 22nd, LE]

iV. 9,7 2 39 23rd, 2

V. LE] 2 LE] 25th, 27

WE 29 F oF eat 2?
vill. 2? October ist, 2 (Morning).

IX. mo? ” ” ” (Afternoon).
ADVISORY OPINION No. 10 28

X. Report by the President of the Legal Section of the Mixed
Commission (October ist, 1924).

Xi. Minutes of the Meeting of the Legal Section of the Mixed
Commission, October 5th, 1924.

8. — Minutes of the 31st Session (Extraordinary) of the Council of the
League of Nations — Fourth Public Meeting, October 31st, 1924
(with 3 Annexes).

Annex 693: Letter from H.E. M. Politis to the Secretary-General
of the League of Nations (October 29th, 1924).
Appendiz 1 to Annex 693: Opinion of the neutral members
of the Mixed Commission.
Appendiz 2 to Annex 693: Report of the President of the
Legal Section of the Mixed Commission (October ist, 1924).
Annex 693a: Request submitted by the Greek Government to
the Council of the League of Nations on October 21st, 1924.
Annex 6930: Telegram from f.E. Ismet Pacha to the Secretary-
General of the League of Nations (October 28th, 1924).

9. — Report by Viscount Ishii, adopted by the Council of the League of
Nations on December 13th, 1924.

10. — Minutes of the 11th Meeting of the 32nd Session of the Council of
the League of Nations, held at Rome on December 13th, 1924.

11. — Convention concerning the Exchange of Greek and Turkish Popula-
tions, signed at Lausanne on January 30th, 1923.
